Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 6/8/2022 has been considered.

Allowable Subject Matter
	Claims 1-21 are allowed.
	The closest prior art of record, Khylkouskaya et al. (US 2017/0048233) teaches in response to detecting a request to establish a session with a cloud provider, establish the session using credentials associated with the cloud provider, a lifespan of a session token associated with the session (figure 2; 0020-0023).  
	Schefenacker et al. (US 2018/0212774) teaches recording lifespan of a session token (figure 1; 0023, 0061). 
	Pulier et al. (US 2011/0231899) teaches a cloud provider adapter to, in response to detecting an action selection associated with a device, call the cloud provider to execute the action (figure 2B, figure 8, abstract, 0063, 0064, 0080-0082).  
	However, none of the prior art of record teaches the session token being transmitted to the cloud provider adapter to facilitate the communication between the cloud provider adapter and the cloud provider during the performance of the first action; and in response to detection of a second request to establish a second session with the cloud provider that is to perform a second action, transmit the session token to the cloud provider adapter to facilitate communication between the cloud provider adapter and the cloud provider during performance of the second action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALINA BOUTAH
Primary Examiner
Art Unit 2442



/ALINA A BOUTAH/Primary Examiner, Art Unit 2442